                                                                               r.FlLEo
                                                                               I
                                                                               I




                                 UNITED STATES DISTRICT COURT/         OL'i I. 4 2019
                               SOUTHERN DISTRICT OF CALIFORN l'u~~i•;,\        1TT}1c    iJ;;;;~t
                                                                                    ·courn            '
                                                                                                          1
                                                                                                              ./\ LIF OFINJI\
                                                                                             - ------E:J p uTY I     ~·~


UNITED STATES OF AMERICA,
                                                               Case No. 19CR3909-LAB

                                           Plaintiff,
                 vs.
                                                               ruDGMENT OF DISMISSAL
     nJAN GABRIEL MEJIA,



                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       21:952, 960 - Importation of Methamphetamine (Felony)




Dated:         1v/w/ 11                                                                     ---   .



                                                        United States Magistrate Judge
